UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6372



GREGORY ALLEN MILTON,

                                             Plaintiff - Appellant,

          versus

GLENN WEATHERHOLTZ; WILLIAM MEADOWS; T.
WALTON, Sergeant; DAN L. BLYE, Deputy; DON
FARLEY, Sheriff,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-27-R)

Submitted:   August 15, 1996              Decided:   August 20, 1996

Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Gregory Allen Milton, Appellant Pro Se. James Morton Bowling, IV,
ST. JOHN, BOWLING & LAWRENCE, Charlottesville, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to reconsider the magistrate judge's order denying the ap-

pointment of counsel. We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and
certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2